Citation Nr: 1739287	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include hypertension and heart palpitations, to include as secondary to service-connected chronic lumbar spine strain. 

2.  Entitlement to service connection for dizziness, to include as secondary to a cardiovascular disorder. 

3.  Entitlement to service connection for headaches, to include as secondary to a cardiovascular disorder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1970, and March 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Oakland, California.

In June 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

In August 2014 and August 2015, the Board remanded the appeal for additional development.  Thereafter, in June 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01, which was obtained in July 2017.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a cardiovascular disorder, diagnosed as hypertension, is etiologically related to his military service. 

2.  Resolving all doubt in the Veteran's favor, his dizziness had its onset during his military service. 

3.  Resolving all doubt in the Veteran's favor, his headaches had its onset during his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for dizziness have been met.  38 U.S.C.A.   §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3.  The criteria for service connection for headaches have been met.  38 U.S.C.A.   §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for hypertension, dizziness, and headaches herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for a cardiovascular disorder, which has been diagnosed as hypertension, headaches, and dizziness.  In this regard, he contends that he has recurrent heart palpitations and high blood pressure with headaches and dizziness that began during service.  He also contends that his hypertension is caused or aggravated by his service-connected back disability because such disability prevents him from controlling his weight.  Further, the Veteran alleges that his headaches and dizziness, if not directly related to service, are caused or aggravated by his hypertension.

The Veteran's service treatment records (STRs) reflect that, at his September 1976 separation examination, his blood pressure was 136/84.  At such time, he reported frequent headaches associated with vision problems, and nervous trouble associated with dizziness and heart palpitations.  The medical history collected in conjunction with this examination showed the Veteran checking "yes" with respect to the questions of whether he had palpitations or a pounding heart, and nervous trouble of any sort, and "no" with respect to whether he had high or low blood pressure. 

Post-service treatment records reveal that an electrocardiogram conducted in March 1979 was within normal limits, and the Veteran's blood pressure was recorded at 120/78 at such time.  The subsequent blood pressure tests of record also reflect normal readings until October 1999, at which time the Veteran's blood pressure was recorded at 170/82.  Blood pressure was measured at 152/81 in November 2000, and the record reflects that the Veteran was prescribed anti-hypertensive medication from as early as 2004.  Dyslipidemia is also shown on VA outpatient treatment reports dated as early as 2001.  

The record reflects conflicting competent evidence addressing the question of whether the Veteran's hypertension is etiologically related to service, with a June 2007 VA outpatient treatment report containing an opinion by a VA physician that, based on a review of the STRs and post-service treatment records reflecting "an ongoing blood pressure problem," it was more likely than not that the Veteran's hypertension was "service connected."  However, following a February 2008 VA examination and review by a VA physician of the pertinent in-service and post-service evidence, rationale for a negative opinion as to the relationship between hypertension and service - but not an explicit medical opinion in this regard - was provided.  

Therefore, in accordance with the Board's August 2014 remand directives, the Veteran was examined by VA in regard to these claims in October 2014.  The examiner concluded that the Veteran's hypertension was less likely as not related to his military service because of the passage of decades since his blood pressure reading of 136/84 at separation in 1976 until 1999 when his blood pressure levels became abnormal, and 2005 when he was formally diagnosed and treated for hypertension.  However, the examiner did not fully explain his rationale as to why such a passage of time indicated that there was no causal connection between the Veteran's hypertension and service. 

With respect to the secondary aspect of the Veteran's claim for service connection for a cardiovascular disorder, the August 2014 Board remand required the October 2014 VA examiner to answer whether such condition could be caused or aggravated by "immobility/inability to exercise" due to the Veteran's service-connected chronic lumbar spine strain.  In the October 2014 VA examination report, the examiner opined that the Veteran's hypertension was not caused or aggravated by such service-connected disorder because "many individuals who are sedentary have normal blood pressure."  The examiner further explained that, although exercise, weight reduction, and salt and alcohol reduction are helpful in reducing blood pressure, such measures do not cause hypertension or aggravate it.  Again, such opinion is insufficient as the examiner's explanation does not adequately explain how or why hypertension would not be caused by any immobility/inability to exercise resulting from the Veteran's service-connected chronic lumbar spine strain. 

With respect to the Veteran's claims for dizziness and headaches, the October 2014 VA examiner noted that the Veteran had experienced symptoms of headache due to his vision problems, which were later corrected with laser surgery, and that he experienced headaches from using Viagra.  Based on such, the examiner found that the Veteran's headaches were merely a side effect of Viagra, not a medical condition, and concluded that the Veteran had no diagnosis of headache or any current symptoms of dizziness or headaches.  However, in a December 2014 written correspondence, the Veteran indicated that the examiner misunderstood his statements during the examination and explained, in part, that he was merely making a comparison when he stated that the headaches he gets are similar to the ones he experiences when he takes Viagra, not that he gets headaches only from Viagra.  Consequently, it appeared that such opinion may have been based on an incorrect factual premise. 

Thus, in light of the inadequacies in the October 2014 VA examiner's opinion, the Board again remanded the matter for an addendum opinion in August 2015, which was rendered in October 2016 by the October 2014 VA examiner.  However, the examiner again did not clearly explain his answers.  Rather, he reiterated his October 2014 opinions, did not provide complete rationales, and did not consider the Veteran's December 2014 statement regarding his headaches.  He also did not address whether the Veteran's back disorder and resultant weight gain aggravated his hypertension.

Therefore, as the foregoing opinions were determined to be inadequate to adjudicate the Veteran's claims, the Board requested a VHA expert opinion in June 2017.  In this regard, the Board requested an opinion as to whether the Veteran's hypertension had its onset in service, manifested within the year immediately following service, or was otherwise related to his active military service; whether the Veteran's hypertension was caused or aggravated by his service-connected chronic lumbar spine strain; and whether any currently diagnosed disorders manifested by headaches and/or dizziness was related to his active military service, or caused or aggravated by his hypertension.  However, as the VHA expert opinion supports a grant of service connection for headaches and dizziness on a direct basis, the Board need not reach the secondary aspect of such claims.

In this regard, a VHA internal medicine physician provided an etiological opinion in July 2017.  Specifically, he opined that it was at least as likely as not that the Veteran's hypertension had its onset in service, manifested within the year immediately following service, or was otherwise related to his active military service, to include palpitations noted at separation from service.  As rationale for the opinion, the VHA physician reported that, objectively, the Veteran had a 13 percent increase in systolic blood pressure and a 5 percent increase in diastolic blood in service, with his enlistment blood pressure as 120/80 and his discharge blood pressure as 136/84.  The VHA physician further reported that the Veteran had documented back pain in September 1975 and December 1974.  In this regard, he noted that he had ongoing back pain, which caused a sympathetic physiological response whereby raising his blood pressure, and predisposing him to the later diagnosis of hypertension.  The VHA physician noted that the Veteran's September 1972 blood pressure reading of 130/80 and September 1976 blood pressure reading of 136/84 could be considered prehypertensive readings.  In support of such opinion, the VHA physician indicated that the Joint National Committee, in 2003, originally proposed the following classification based upon the average of two or more properly measured reading at each of two or more visits after an initial screen: (1) these definitions were reaffirmed by the American and International Societies of Hypertension; and (2) normal blood pressure - systolic:  < 120 mmHg or diastolic: < 80 mmHg, prehypertension - systolic: 120 to 139 mmHg or diastolic: 80 to 89 mmHg.  The VHA physician further indicated that a report from the Framingham Heart Study examined the incidence of hypertension over a four-year period among patients who initially had optimal (less than 120/80 mmHg), normal (120-129/80-84 mmHg), or high-normal (130-139/85-89 mmHg) blood pressures; a progressive increase in the frequency of development of hypertension was observed in such three groups: 5, 18, and 37 percent, respectively, under age 65 years; and 16,26, and 50 percent, respectively, in older subjects.  In this regard, the VHA physician reported that the Veteran's prehypertensive readings at the end of his service could be considered risk factors for his later developed post-service hypertension.  

Additionally, the VHA physician noted that the Veteran's inactivity/inability to exercise due to his service-connected chronic lumbar strain was a risk factor for hypertension.  The VHA physician further stated that physical inactivity increases the risk for hypertension, and exercise is an effective means of lowering blood pressure.  

The VHA physician indicated that, in reference to the Veteran's reported in-service events of heart palpitations with associated headache and dizziness due to feeling nervous, excited, or stressed, his separation examination specifically noted a diagnosis of nervous trouble with associated dizziness and palpitations of heart.  Here, the VHA physician further indicated that such supported these entities as being related to service if the Veteran had ongoing problems with such since service, as there was no mention of these problems on his February 1966 enlistment examination.  The VHA physician reported that, in reference to his headaches, the Veteran also had no complaints of such on his February 1966 enlistment examination; however, he did have complaints on his separation examination, and a diagnosis of frequent headache due to vision was noted.  As such, the VHA physician concluded that the Veteran's headaches and palpitations were at least as likely as not related to service, as such had not existed prior to service and he has had problems with such since they began in service. He further concluded that the Veteran's hypertension was at least as likely as not caused by prehypertensive readings, the progression of blood pressure readings in service, and back pain, as such issues from service predisposed his diagnosis of hypertension.  

Furthermore, the VHA physician noted that the Veteran's separation examination specifically noted diagnoses of nervous trouble with associated dizziness and palpitations of heart and frequent headache due to vision.  The VHA physician further noted that, besides such, there were no other listed diagnoses in reference to headaches or dizziness in the evidence of record.  The VHA physician reported that a letter from the Veteran noted that he continued to have dizziness on occasion and often what felt like sinus headaches afterwards.  The VHA physician further reported that, during his June 2014 Board hearing, the Veteran noted that he experienced headaches with dizziness and a little blurry vision.  As such, the VHA physician concluded that the diagnoses would be headaches since 1976 and dizziness (vertigo) since 1976, and opined that such disorders were at least as likely as not related to service.  As rationale for the opinion, the VHA physician reported that, per the Veteran's letter mentioned above, he had been symptomatic with headaches and dizziness since service, as listed on his separation examination (which he did not have on his entrance examination). 

The Board finds that the July 2017 opinion provided by the VA internal medicine physician is highly probative regarding a connection between the Veteran's hypertension, dizziness, and headaches, and his active military service.  In this regard, the opinion reflects consideration of all relevant facts and the VHA physician provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his hypertension is etiologically related to his military service, and his dizziness and headaches had their onset during his active military service.  Consequently, service connection for hypertension, dizziness, and headaches, is warranted.  38 U.S.C.A. 5107; 38 C.F.R.  § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is granted. 

Service connection for dizziness is granted. 

Service connection for headaches is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


